Dear Judge Richardson:
Your request for an Attorney General's Opinion has been directed to me for response.  You have asked whether, as a justice of the peace, you can also serve on the Board of Directors for the Central Volunteer Fire Department.
Although you do not say, we assume that the position on the board of directors of the volunteer fire department is a part-time position.  While we also lack sufficient facts to permit a determination of whether the position on the board of directors of the volunteer fire department is an appointive office or an employment, it does not seem essential that such a determination be made.
If the position on the board of the fire department is a part-time appointive position, the dual office holding statute would not prohibit your serving on the board, while holding the office of justice of the peace.
Even if the position on the board of directors of the fire department were to be determined to be a part-time employment, we still do not believe that you would be prohibited from serving on the board, while serving as a justice of the peace. You would only be prohibited if the part-time employment were in the same political subdivision as your justice of the peace court.  However, under LSA-R.S. 42:63(9) justice of the peace courts are declared to be separate political subdivisions. Accordingly, even if the position on the board of directors were considered to be a part-time employment, you would still be permitted to hold that employment, while serving as a justice of the peace.
Therefore, it is the opinion of this office that you, as justice of the peace of Ward 3, District 1, in East Baton Rouge Parish, may also serve on the Board of Directors for the Central Volunteer Fire Department.
I trust that the foregoing adequately answers the question you have asked.  If, however, additional information is needed, please do not hesitate to contact this office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES A. SMITH, II Assistant Attorney General
RPI/JAS:pb 2619s